Citation Nr: 0105958	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-03 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an increased evaluation for seropositive 
rheumatoid arthritis, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left heel fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an effective date prior to March 27, 1997 
for the grant of service connection for chronic hepatitis and 
early cirrhosis, hepatitis C positive.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1971

This appeal arises from a February 1996 rating decision of 
the Boston, Massachusetts, Regional Office (RO) which denied 
an evaluation in excess of 60 percent disabling for 
seropositive rheumatoid arthritis, a compensable evaluation 
for residuals of a left heel fracture, and entitlement to a 
total disability evaluation due to individual unemployability 
(TDIU).  The veteran appealed.

In a March 1997 rating decision the RO granted service 
connection for "advanced liver disease" resulting from 
treatment for rheumatoid arthritis, and assigned an effective 
date of March 27, 1997.  The appellant appealed.

A Department of Veterans Affairs (VA) Hearing Officer granted 
a 10 percent evaluation for the residuals of a left heel 
fracture in a March 1997 decision.  Also granted was the 
veteran's claim for TDIU.  Hence, with respect to the TDIU 
claim, the Board finds that this decision was a full grant of 
all benefits sought on appeal.  Thus, in the absence of any 
controversy on this matter appellate review is not warranted.  
38 U.S.C.A. § 7104 (West 1991).

In a July 1997 rating decision the classification of the 
appellant's "advanced liver disease" was changed to 
"chronic hepatitis and early cirrhosis, hepatitis C 
positive."

In February 1998, the representative raised the issue of 
entitlement to an increased evaluation for chronic hepatitis 
and early cirrhosis, hepatitis C positive.  Subsequently, in 
July 2000, the representative contended that the veteran was 
entitled to an earlier effective date (EED) for the award of 
TDIU.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  


REMAND

In February 1998, the representative argued for an earlier 
effective date (EED) for the award of service connection for 
"hepatitis C."  He claimed that the effective date of this 
award should be December 1, 1971, due to the veteran's 
hospitalization for hepatitis in a VA facility.  In so 
claiming the representative argued that clear and 
unmistakable error "might" (sic) have occurred by not 
granting the veteran "a total evaluation at that time."  In 
this regard, the representative appears to be claiming 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2000) as the result of a disease or injury 
incurred or aggravated during a VA hospitalization from 
November 1971 to January 1972.  Moreover, the representative 
appears to claim that an August 1973 rating decision was 
clearly and unmistakably erroneous (CUE) in denying service 
connection for hepatitis.  38 C.F.R. § 3.105 (2000).  

A clear and unmistakable error is a very specific and rare 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the rating board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Significantly, however, whether compensation is 
warranted under the provisions of 38 U.S.C.A. § 1151, or 
whether the August 1973 rating decision was CUE are issues 
that are inextricably intertwined with the claim of 
entitlement to an earlier effective date.  Hence, further 
action on the earlier effective date claim must be deferred.

The Board, however, takes this opportunity to take note the 
circumstances surrounding the grant of service connection for 
chronic hepatitis and early cirrhosis, hepatitis C positive.  
In this regard, the veteran testified that he was given high 
doses of medication, primarily acetaminophen (Tylenol), to 
treat his service connected rheumatoid arthritis.  This 
treatment, the veteran alleges, adversely affected his liver.  
He further argues that he developed hepatitis C as the result 
of being a VA hospital ward patient with numerous other 
patients who suffered from hepatitis.  

Notably, however, other than the appellant's bare assertion 
that he took high doses of acetaminophen to treat rheumatoid 
arthritis, no competent evidence was received linking this 
medication regimen to the development of hepatitis C.  
Indeed, while acetaminophen/phenacetin are known 
hepatotoxins, the Centers for Disease Control do not 
recognize either medication as an etiological agent for the 
development of hepatitis C.  See 
www.cdc.gov/ncidod/diseases/hepatitis/c/faq.htm#1b.  Finally, 
an initial review of the available evidence does not indicate 
that the appellant developed hepatitis C while a patient at a 
VA hospital in 1971 and 1972.  Thus, the RO should clarify 
what, if any, competent evidence supported the grant of 
service connection for hepatitis C.  The Board would note 
that the January 1996 VA examination referenced in the 
February 1996 rating decision does not say that the appellant 
developed hepatitis C secondary to medication used to treat 
rheumatoid arthritis.  The records do show the appellant's 
postservice abuse of alcohol, heroin, and cocaine.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Discussed below are instances where the Board finds 
that pertinent evidence may be missing.  On remand, the RO 
should obtain these records.  If these records are not 
available, the RO must inform the veteran in compliance with 
the above noted provisions of 38 U.S.C. § 5103A.

Regarding the claims of entitlement to increased evaluations 
for left heel fracture residuals and rheumatoid arthritis, 
the veteran alleged at his March 1997 hearing that these 
conditions were progressively worsening.  A review of the 
most recent VA compensation examination conducted in May 1997 
reveals that the examination report did not detail which 
joints were affected by rheumatoid arthritis or provide range 
of motion studies for any joint affected by that disorder.  
It is also unclear if the veteran's rheumatoid arthritis is 
an active process since this disorder was only diagnosed by 
history.  Finally, the report did not discuss the left heel 
fracture residuals in any detail.  Therefore as the last full 
examination was conducted in January 1996, the Board finds 
that this 1997 examination is inadequate for rating purposes.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996) (When 
available evidence is too old for adequate evaluation of the 
current condition, the duty to assist requires the provision 
of a new examination).

In addition, VA examiners of record have not had access to 
the veteran's entire medical history.  In May 1995, the 
veteran identified the VA facilities at which he had received 
medical treatment.  Yet, in a May 1996 letter he alleged that 
"a vast amount" of evidence, presumably medical evidence, 
had yet to be associated with the claims file.  While medical 
records have periodically been received from various 
facilities, there is no indication in the claims file that 
the RO has attempted to ensure that all pertinent records 
from each facility have been obtained.  An examination that 
does not consider the entire medical history is inadequate 
for rating purposes.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  As all pertinent medical information may not be 
contained in the claims file, an evaluation of his service-
connected disabilities at this time would be premature. 

Finally, the record does not show that the development set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), has been 
fulfilled.  Therefore, further development is in order.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify all 
healthcare providers who treated him for 
any liver, rheumatoid arthritis, and/or 
left heel problems.  Information 
regarding these healthcare providers 
should, to the degree possible, include 
name, address, and dates of treatment.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from all 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should attempt to procure 
copies of all treatment records which 
have not previously been obtained from 
identified VA facilities, to include 
facilities located at Northampton, 
Jamaica Plain, Brockton, Boston, and West 
Roxbury, as identified in the veteran's 
statement dated on May 17, 1995.  If such 
records are unavailable, the identified 
VA facility should specifically so 
indicate in writing.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
hepatologist to determine the current 
nature and etiology of any demonstrated 
liver disease.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
hepatologist prior to conduction and 
completion of the examination.  All 
necessary tests, studies, and 
consultations should be accomplished, and 
all clinical findings should be set forth 
in detail.  Based on his/her review of 
the case, the hepatologist must express 
opinions on the following questions:

a.  It is at least as likely as not 
that any current liver disease is 
the result of a hepatitis virus 
incurred during his active service?

b.  If the answer to the above 
question is negative, then the 
examiner should determine whether it 
is at least as likely as not that 
any current liver disease is the 
result of a hepatitis virus incurred 
during his VA hospitalization from 
November 1971 to January 1972?

A complete rationale for all opinions 
expressed must be provided.  The examiner 
must also discuss the relationship 
between any current liver disease and:

? the documented Hepatitis B antigen 
during the early 1970's, 

? histories of toxic levels of 
medication and/or drug/alcohol abuse, 

? the appellant's 1971-1972 VA 
hospitalization, 

? and residuals of Hepatitis C first 
diagnosed in the 1990's.  

The examination report should be typed.

4.  The veteran should also be afforded 
appropriate VA examinations to determine 
the current severity of his rheumatoid 
arthritis and left heel fracture 
residuals.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in the 
report:

a.  What joints are affected by the 
veteran's rheumatoid arthritis?  Has 
the veteran's left heel fracture 
resulted in any disability with an 
adjacent joint or muscle group?  If 
so, identify the affected joint or 
muscle group.

b.  What is the range of motion in 
each joint affected by rheumatoid 
arthritis?

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.

d.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups of rheumatoid 
arthritis or after repeated use over 
a period of time?  If there is 
additional disability during such 
flare ups the examiner should report 
the degree of additional loss of 
motion due to such factors.  If the 
examiner cannot offer the requested 
opinion without engaging in 
speculation that fact should be 
noted and an explanation why 
provided.

e.  How many incapacitating episodes 
of rheumatoid arthritis did the 
veteran experience in the prior 
year?

f.  Does the veteran have 
constitutional manifestations, to a 
degree of total incapacitation, 
associated with joint involvement 
from an active process of rheumatoid 
arthritis?

g.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected rheumatoid arthritis and 
left heel fracture?

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should then adjudicate whether 
the August 1973 denial of entitlement to 
service connection for hepatitis was CUE, 
and whether compensation is warranted 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for hepatitis claimed to have been 
incurred as a result of VA medical 
treatment from November 1971 to January 
1972.  The RO should also provide 
detailed reasons and bases for their July 
1997 grant of entitlement to service 
connection for hepatitis C.  The veteran 
should be notified of these decisions and 
his appellate rights.  If a timely notice 
of disagreement and substantive appeal 
are received, only then should these 
issues be referred to the Board for 
appellate review.

8.  Thereafter, the RO should again 
review the claims of entitlement to 
increased evaluations for rheumatoid 
arthritis and left heel fracture 
residuals.  The RO should consider 
whether increased evaluations are 
warranted in accordance with the holding 
in DeLuca.  Regarding the rheumatoid 
arthritis, the RO must document their 
adjudication of this issue according to 
the two step process mandated by 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC).  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
The veteran and representative should 
then be given the opportunity to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

